DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request (see attached Interview Summary) for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6-7, 11-12, and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 requires ‘a heat-transfer roller for cooling or heating an item passing around the heat-transfer roller’ (emphasis added). There is no support in the Specification for this general of a recitation of the emphasized portion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 6-7, 11-12, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 has been amended to require “an open opening”. It is unclear as to how ‘opening’ further defines ‘open’, or vice versa ‘open’ further defines ‘opening’.
Claim 2 requires “the heat-transfer roller can be supported for rotation” (emphasis added). The term ‘can’ renders the claim indefinite since it is unclear as to whether the heat-transfer is affirmatively being required to rotate as claimed, or is merely an optional limitation.
Claim 2 recites the limitations "the circumferential direction" and “the axial direction”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 has been amended to require “wherein the single conduit extends in a zig-zag or serpentine manner from near one of the first and second ends of the cylinder wall to the other of the first and second ends of the cylinder wall and around approximately the whole circumference of the heat-transfer roller, with 1) a series of first, elongated portions that extend in the circumferential direction of the heat-transfer roller and that are arranged parallel to each other and 2) a series of second, shorter 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US Patent No. 3,080,150) in view of Olstad (US Patent No. 2,877,140) and Rule (US Patent No. 8,881,795).
With respect to claims 2 and 3, Gross discloses a processing roller for facilitating transfer of heat through heat conducting walls of the processing roller (i.e. heat-transfer roller) for use in a machine requiring a temperature controlled roll (col. 1, lines 9-17; col. 3, lines 55-58; col. 6, lines 13-21). Fig. 4 depicts the heat-transfer roller [R] comprises a cylindrical wall [60] encircling a hollow interior represented by [X] (and as shown in fig. 5) and having first and second ends, first and second end plates [61] each respectively directly attached to the respective first and second ends of the 
However Gross is further limited in that an open opening that establishes fluid communication between the hollow interior of the heat-transfer roller and vacuum chamber is not suggested.
Olstad teaches in fig. 1 a chilled rotatable drum (i.e. heat-transfer roller) [106] for cooling a web or flexible substrate [10] (col. 2, lines 23-31 and 58-64; col. 9-12), wherein figs. 2-3 depicts the heat-transfer roller [106] having similar structures of Gross, 
It would have been obvious to one of ordinary skill in the art to incorporate the open openings of Olstad into each of the first and second end plates of the heat-transfer roller of Gross to gain the advantage of reducing inertia of the heat-transfer roller during rotation.
However the combination of references Gross and Olstad is further limited in that the flow-through passage having a series of first portions arranged parallel to each other and a series of second portions arranged parallel to each other are not suggested.


With respect to claims 6 and 7, the combination of references Gross, Olstad, and Rule has Gross depicting in fig. 4 further the single conduit is a zig-zagging (i.e. spiral) shape that extends along a surface of the cylindrical wall [60] and a plate/board/surface that matches the zig-zagging shape, the single conduit being bounded by wall surfaces and a bottom surface of the groove, and the board. The claim requirement of ‘joining by friction stir welding’ is a product-by-process limitation, with determination of patentability based on the product (i.e. roller), and does not depend on its method of production, since the claimed product is the same as the prior art product since both result in being joined, even though different processes are used for joining (MPEP 2113).
With respect to claims 11 and 12, Rule further teaches in fig. 8 fabricating a heat-transfer drum (i.e. roller) [80] comprising the flow-through passage [92] (abstract; col. 3, lines 21-24; col. 9, lines 17-40), similar to the flow-through passage [66] of Gross. Fig. 9 of Rule depicts the heat-transfer roller [80] has an outer cylindrical wall [21] that is the board (i.e. sheet) [15] and curved around the flow-through passage [92] as shown in fig. 2 to have an longitudinally extending seam [45] that is welded (col. 5, lines 11-39; col. 6, lines 14-40; col. 9, lines 41-55), with friction stir welding a known variant of welding.
With respect to claim 13, Olstad further depicts in fig. 3 the first and second end plates [112],[114] each has the open opening [146],[148] comprising a through-hole (col. 3, lines 74-75; col. 4, lines 1-4).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US Patent No. 3,080,150), Olstad (US Patent No. 2,877,140), and Rule (US Patent No. 8,881,795) as applied to claim 2 above, and further in view of Miller (US Patent No. 1,675,274).
With respect to claims 14-17, the combination of references Gross, Olstad, and Rule is cited as discussed for claim 2. However the combination of references is limited in that a material composing the cylindrical wall is not specified.
Miller teaches in fig. 1 a drum (i.e. heat-transfer roller) [1] for cooling or heating a batch of material (i.e. item) passing around the heat-transfer roller [1] (p. 1, lines 1-37; p. 2, lines 3-12), wherein figs. 1-2 depict: the heat-transfer roller [1] comprising a cylindrical wall encircling a hollow interior of the heat-transfer roller [1] and having two opposite ends (p. 1, lines 73-81), a valve (i.e. end plate) [8] attached to each of the two 
It would have been obvious to one of ordinary skill to use material of Al, Cu, brass, bronze, or alloys thereof as taught by Miller to compose the cylindrical wall of the combination of references to gain the advantage of a cheap material having good wearing qualities.
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US Patent No. 3,080,150), Olstad (US Patent No. 2,877,140), and Rule (US  as applied to claim 2 above, and further in view of Fleissner et al (US Patent No. 3,581,812).
With respect to claims 18-21, the combination of references Gross, Olstad, and Rule is cited as discussed for claim 2. However the combination of references is limited in that a coating layer on an exterior-facing surface of the cylinder wall is not suggested.
Fleissner teaches in figs. 1-2 a cylindrical heat-transfer roller (abstract), similar to the heat-transfer roller [R] of Gross. Fleissner further depicts in fig. 1 the cylindrical heat-transfer roller comprising an outer jacket (i.e. cylindrical wall) [1], a hollow interior, and a heat-transfer medium flowing between the cylindrical wall [1] and hollow interior via line [10] (col. 3, lines 7-34), wherein an exterior-facing surface of the cylindrical wall [1] is hard-chrome plated to form layer [15] of thickness about 40 m after tempering (col. 3, lines 34-36). Fleissner cites the advantage of the tempering of the roller and then applying hard-chrome plating as avoiding creep of material composing the heat-transfer roller (col. 2, lines 36-64).
It would have been obvious to one of ordinary skill in the art to temper and then apply a hard-chrome plating as taught by Fleissner to the heat-transfer roller of the combination of references to gain the advantage of avoiding creep of material composing the roller.
In summary, the combination of references Gross, Olstad, Wi and Fleissner has Fleissner teaching to apply a hard-plated chrome layer to an exterior-facing surface of the roller [1] (col. 3, lines 7-39), with the hard-plated chrome layer expected to have a Vickers hardness of not less than 500, and having the cylindrical claims 14-17.

Response to Arguments
Applicant’s Remarks on p. 6-15 filed 6/2/2021 are addressed below.

Claim Objections
Claim 13 has been amended to dependent from claim 2; this objection is moot.

112 Rejections
On p. 6, Applicant argues that there is support for the term ‘item’.
The Examiner disagrees as there is no support in the Specification nor Drawings for any structure, shape, or thing (e.g. “item”) that is passed around the heat-transfer roller as claim 2 reads. Examiner notes that fig. 22 clearly shows specific structure of a ‘film’ substrate [300] that is passed around the heat-transfer roller R1.
On p. 6, Applicant points to para 0059 of the Specification and ‘through-holes’ 221-224 and 231-234 for the term ‘open opening’.
The Examiner disagrees since para 0059 is devoid of the language ‘open opening’ and the term ‘through-hole’ being different than ‘open opening’, especially in view of dependent claims 4 and 5 each requiring ‘open opening comprises a through-hole’, thus different connotations are intending to be meant by Applicant for ‘open opening’ and ‘through-hole’. This 1st
On p. 6-8, Applicant argues that there is support for the term ‘closure board’, and then cancels the term ‘closure’ in claim 6. This previous 1st paragraph rejection is withdrawn. Examiner notes that claim 6 has each been amended to recite ‘board’ as supported (and thus being the same as) the term ‘flat board’ from para 0064-0066 of the Specification.
On p. 8-10, Applicant argues that ‘open opening’ in claim 2 is definite in view of ‘through-hole’ 221-224 and 231-234.
The Examiner disagrees since claim 2 does not require a ‘through-hole’, whereas dependent claim 4 requires the ‘open opening’ to comprise a through-hole in the first end plate (dependent claim 5 requires similar language for the second end plate), further rendering the ‘open opening’ of claim 2 indefinite as to the intended structure and/or function that is being required. Applicant’s ‘doorway’ example on p. 8 is noted, however a ‘door’ is being used in this example, whereas no support is present in the Specification nor Figures for a ‘door’ or closable structure for ‘blocking’ the open opening as described in Applicant’s example, which also renders claim 2 unclear as to whether Applicant is intending then to have the ‘open opening’ be closable by a structure not presently claimed (nor seemingly supported).
Claim 2 has been amended to provide antecedent basis for shaft members and ends by clarifying first and second ends have a respective first and second end plate to which each of the first and second ends plates have a centrally located shaft member, in addition to clarifying a flow-through passage; these previous 2nd paragraph rejections are withdrawn.

103 Rejections
Applicant’s arguments on p. 10-15 with respect to claim 2 have been considered but are moot because the arguments do not apply to the new combination of references Gross, Olstad, and Rule being applied in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794